                                                                                                        FILED
                                                                                               2021 Jan-28 AM 10:10
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

LAKEISHA EZELL, as representative             )
of the ESTATE OF                              )
TERRENCE ANDREWS,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) Case No.: 4:20-cv-02058-ACA
                                              )
CARL SANDERS; GARY MALONE;                    )
KEVIN WHITE; CARLA GRAHAM;                    )
NEKETRIS ESTELLE; LARRY                       )
BAKER and TANYA ARY                           )
                                              )
       Defendants.                            )

                                 NOTICE OF APPEARANCE

       COMES NOW Robert F. Northcutt, of the law firm CAPELL & HOWARD, P.C., and files

his notice of appearance as additional counsel of record for Carl Sanders, Gary Malone, Kevin

White, Carla Graham, Neketris Estelle, Larry Baker and Tanya Ary. Kevin White has not been

served with the lawsuit at this time but undersigned will hereby accept service on behalf of Mr.

White. Undersigned requests that they be served with copies of all notices, orders, reports, notices

of hearings, motions and any and all papers and pleadings filed in this matter.

       Respectfully submitted this 28th day of January 2021.

                                              /s/ Robert F. Northcutt
                                              ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                              JAMES N. WALTER, JR. (ASB-2722-R68J)
                                              C. RICHARD HILL, JR. (ASB-0773-L72C)
                                              Attorneys for Defendants
OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
P.O. Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8043
Facsimile:(334) 241-8243
Email: bob.northcutt@chlaw.com
       jimmy.walter@chlaw.com
       rick.hill@chlaw.com




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this the 28th day of January 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notice to the following:
Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205



                                                       /s/ Robert F. Northcutt
                                                       OF COUNSEL




                                                  2
